24 Ill. App. 3d 791 (1974)
321 N.E.2d 406
HARVEY WALKER et al., Plaintiffs-Appellants,
v.
JOHN C. MARCIN, City Clerk, of Chicago, et al., Defendants-Appellees. CURTIS A. SHANK et al., Plaintiffs-Appellants,
v.
JOHN C. MARCIN, City Clerk, of Chicago, et al., Defendants-Appellees.
Nos. 59213-4 cons.
Illinois Appellate Court  First District (3rd Division).
December 5, 1974.
Morton Siegel, of Chicago (Allan Goldberg, of counsel), for appellants.
*792 Richard L. Curry, Corporation Counsel, of Chicago (Daniel Pascale and Lucia T. Thomas, Assistant Corporation Counsel, of counsel), for appellee John C. Marcin.
Arthur S. Gomberg and Joel H. Greenburg, both of Chicago, for amicus curiae 8300 South May Block Club.
Abstract of Decision.
Judgments affirmed.